DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Alleman on 08/23/2022.
The application has been amended as follows: 
Claim 1 (Currently Amended) An airflow device, comprising:
	a first cooling air passage structure formed external to an interior of a server chassis and along a first side of the server chassis, the first cooling air passage structure extending in a depth direction of the server chassis form a front side of the server chassis, the first cooling air passage structure including a first slide rail of the server chassis;
	a first airflow channel opening and a second airflow channel opening formed within the first cooling air passage structure, the first and second airflow channel openings arranged at respective first and second depths of the server chassis in the depth direction;
	a second cooling air passage structure formed external to the interior of the server chassis and along a second side of the server chassis, the second cooling air passage structure including a second slide rail of the server chassis; and
	a third airflow channel opening and a fourth airflow channel opening formed within[[g]] the second cooling air passage structure, the third and fourth airflow channel openings arranged at respective third and fourth depths of the server chassis in the depth direction, wherein
	the first airflow channel opening is coincident with a first chassis opening at the first depth of the server chassis,
	the fourth airflow channel opening is coincident with a second chassis opening at the fourth depth of the server chassis, and the first depth of the server chassis is arranged anterior to the fourth depth of the server chassis.
Claims 10, 11, and 20-22 remain unchanged from applicant’s claim set submitted 07/25/2022.
Allowable Subject Matter
Claims 1, 10, 11, and 20-22 allowed.
The following is an examiner’s statement of reasons for allowance: Current prior art of record fails to teach a pair of cooing air passages with airflow entering a server chassis at two different depths as recited in the currently claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/Examiner, Art Unit 3762         

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762